Gilbert, J.
1. “The brief of evidence can not be considered by this court. The trial judge was without authority to approve the brief of evidence after the bill of exceptions had been certified.” Therefore the judgment of the court awarding the child to the mother must be affirmed. Simpson v. Simpson, 138 Ga. 204 (75 S. E. 98) ; Boatright v. Boatright, 150 Ga. 68 (102 S. E. 424). But the bill of exceptions will not be dismissed.
2. Aside from the contention that the evidence does not authorize the judgment, the bill of exceptions contains only one additional assignment of error, i. e., that the court erred in refusing to pei'mit counsel for respondent to propound to the child (nine years old) the question “with whom it wished to reside.” This ground is without merit. On this question the court is permitted to exercise a sound legal discretion; and in this instance no abuse is shown. Lamar v. Harris, 117 Ga. 993 (44 S. E. 866) ; Hammond v. Murray, 151 Ga. 817 (108 S. E. 203) ; Woodland v. Woodland, 153 Ga. 207 (111 S. E. 673); Landrum v. Landrum, 159 Ga. 324 (125 S. E. 832, 38 A. L. R. 217).

Judgment affirmed.


All the Justices eoneur.

J. A. Darsey, for plaintiffs in error. D. R. Gumming, contra.